 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10

11

12   MORREY SELCK,                     )   Case No. 2:18-CV-02447 JAM-EFB
                                       )
13                    Plaintiff,       )
                                       )
14        v.                           )
                                       )
15   COUNTY OF SACRAMENTO, ET AL.,     )
                                       )   RELATED CASE ORDER
16                    Defendants.      )
                                       )
17   MORREY SELCK,                     )   Case No. 2:19-CV-00341 TLN-DB
                                       )
18                    Plaintiff,       )
                                       )
19        v.                           )
                                       )
20   CITY OF SACRAMENTO,               )
                                       )
21                     Defendant.      )
                                       )
22   MORREY SELCK,                     )   Case No. 2:19-CV-00935 TLN-EFB
                                       )
23                    Plaintiff,       )
                                       )
24        v.                           )
                                       )
25   CALIFORNIA DEPARTMENT OF SOCIAL   )
     SERVICES, MARK WILLIAMS, XAVIER   )
26   CASTRO,                           )
                                       )
27                     Defendants.     )
                                       )
28                                     )
                                       )
                                       1
 1   MORREY SELCK,                       )   Case No. 2:19-CV-00977 MCE-CKD
                                         )
 2                      Plaintiff,       )
                                         )
 3        v.                             )
                                         )
 4   KAISER PERMANENTE,                  )
                                         )
 5                        Defendant.     )
     MORREY SELCK,                       )
 6                                       )
                        Plaintiff,       )
 7                                       )   Case No. 2:19-CV-01067 KJM-AC
          v.                             )
 8                                       )
     DEPARTMENT OF HEALTH AND HUMAN      )
 9   SERVICES, ET AL.,                   )
                                         )
10                      Defendants.      )
11        Examination of the above-entitled actions reveals that these

12   actions are related within the meaning of Local Rule 123 (E.D. Cal.

13   2005).    Accordingly, the assignment of the matters to the same

14   judge and magistrate judge is likely to affect a substantial

15   savings of judicial effort and is also likely to be convenient for

16   the parties.

17        The parties should be aware that relating the cases under

18   Local Rule 123 merely has the result that these actions are

19   assigned to the same judge and magistrate judge; no consolidation

20   of the actions is effected.      Under the regular practice of this

21   court, related cases are generally assigned to the judge and

22   magistrate judge to whom the first filed action was assigned.

23        IT IS THEREFORE ORDERED that the actions denominated 2:19-CV-

24   00341 TLN-DB, 2:19-CV-00935 TLN-EFB, 2:19-CV-00977 MCE-CKD, and

25   2:19-CV-01067 KJM-AC be reassigned to Judge John A. Mendez and

26   Magistrate Judge Edmund F. Brennan for all further proceedings, and

27   any dates currently set in the reassigned case only are hereby

28   VACATED.   Henceforth, the caption on documents filed in the


                                         2
 1   reassigned case shall be shown as 2:19-CV-00341 JAM-EFB, 2:19-CV-

 2   00935 JAM-EFB, 2:19-CV-00977 JAM-EFB, and 2:19-CV-01067 JAM-EFB.

 3        IT IS FURTHER ORDERED that the Clerk of the Court make

 4   appropriate adjustment in the assignment of civil cases to

 5   compensate for this reassignment.

 6        IT IS SO ORDERED.

 7   Dated:   September 3, 2019    /s/ John A. Mendez_______
                                   JOHN A. MENDEZ
 8                                 United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     3
